Title: To George Washington from Robert Howe, 24 August 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear sir
                            Philadelphia 24th August 1783
                        
                        Major Gibbs marched with Sprouts Regiment yesterday morning very early—Having furnished him with a waggon to
                            take the baggage of some soldiers who had been sick & who with that indulgence can march, his numbers will I
                            imagine be about three hundred and fifty: and as the Court-Martial will now very soon close their proceedings I have not
                            detached the small number deficient of the four hundred, mentioned in your Excellency’s letter, as the whole may soon march
                            off together: And as I had written to your Excellency upon the subject and expected to have heard from you before this,
                            having been informed you were at Princeton.
                        A number of our men never having had the meazles, they took that disorder (on the march I beleive, as many
                            houses on the road were full of it,) and have mostly all had it; since which some have been ill of fevers and of the
                            disorders which generally succeed that distemper—These are now however recovering. I have the honor to be with the
                            greatest respect sir Your Excellency’s most obedient humble servant
                        
                            Robt: Howe
                        
                    